ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 05-337, recommending that WILLIAM L. NASH, a/k/a WILLIAM L. NASH, II, formerly of NEWARK, who was admitted to the bar of this State in 1992, and who has been suspended from the practice of law since April 8, 2003, be disbarred for violating RPC 1.15(a)(commingling of personal and trust funds), RPC 1.15(b)(failure to disburse funds promptly), RPC 8.4(c)(eonduct involving dishonesty, fraud, deceit, and misrepresentation), and RPC 8.4(d)(engaging in conduct prejudicial to the administration of justice);
And WILLIAM L. NASH, a/k/a WILLIAM L. NASH, II, having failed to appear on the order to show cause issued in this matter;
And good cause appearing;
It is ORDERED that WILLIAM L. NASH, a/k/a WILLIAM L. NASH, II, be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by WILLIAM L. NASH, a/k/a WILLIAM L. NASH, II, pursuant to Rule 1:21-6, which were restrained from disbursement by Order of the Court filed April 8, 2003, shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending further Order of this Court; and it is further
*2ORDERED that WILLIAM L. NASH, a/k/a WILLIAM L. NASH, II, be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.